FILED
                              NOT FOR PUBLICATION                           SEP 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ONKAR SINGH,                                      No. 11-72563

               Petitioner,                        Agency No. A099-577-343

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Onkar Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Ahmed v. Keisler, 504

F.3d 1183, 1191 (9th Cir. 2007), and we deny the petition for review.

      Singh testified that police beat him in the course of interrogating him about

the whereabouts of his good friend, who was a member of a terrorist group.

Substantial evidence supports the agency’s finding that Singh failed to establish

that the police were motivated by an imputed political opinion. See Dinu v.

Ashcroft, 372 F.3d 1041, 1044-45 (9th Cir. 2004) (petitioner bears the burden of

showing a police investigation has “no bona fide objective”); see also Parussimova

v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”). Because Singh did not establish past persecution, he is not entitled

to a presumption of a well-founded future fear. See Molina-Estrada v. INS, 293

F.3d 1089, 1096 (9th Cir. 2002). Substantial evidence supports the finding that

Singh failed to establish a well-founded fear of future persecution. See id. (where

there is no presumption of future persecution, agency is entitled to rely on all

relevant evidence in the record in considering whether petitioner has a well-

founded fear); see also 8 C.F.R. § 1208.13(b)(2)(ii) (no well-founded fear where

petitioner could reasonably relocate). Accordingly, Singh’s asylum claim fails.




                                           2                                       11-72563
       Because Singh failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

       Substantial evidence supports that agency’s denial of CAT relief because

Singh failed to establish it is more likely than not he will be tortured if he returns to

India. See Ahmed, 504 F.3d at 1200-01 (past harm, including four arrests and

beatings, did not constitute torture or establish that petitioner would likely be

tortured in the future).

       Finally, we reject Singh’s assertion that the agency improperly disregarded

the statement of Rajwant Singh, because the record shows that both the BIA and IJ

considered the statement.

       PETITION FOR REVIEW DENIED.




                                            3                                       11-72563